DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 7, setting forth the wiper assembly as moving along the at least partially closed loop appears improper.  It appears the wiper assembly moves with the loop as it is driven and not along such. 
	In claim 5, line 2, there is no antecedent basis for “the second housing portion”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, 14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al (WO publication 2019/105723).
	The publication to Oliveira (note cited English language translation) discloses the invention as is claimed.  Oliveira discloses a vision assembly (1) of a vehicle with an apparatus for cleaning a surface (20) thereof.  The apparatus comprises a housing (10) suitable for accommodating an object whose surface is to be cleaned.  A wiper driving actuator (34) is positioned adjacent the surface to be cleaned and comprises an at least partially closed loop (arcuate member) adapted to rotate about a longitudinal axis of the housing.  The actuator rides on lower guide rails (16).  A wiper assembly (30) is operable by the driving actuator to move along the at least partially closed loop, at least as far as understood.  The wiper assembly has a first end that is attached to the wiper driving actuator and movably mounted in the housing such that, in use, a constant distance is kept between the wiper assembly and the surface to be cleaned.
	With respect to claims 2, 3, 5, 6 and 12, the housing (10, fig. 1) of Oliveira can be divided into first, second and third portions as claimed, wherein a lower first portion has the driving actuator, and an upper third portion is joined thereto by an intermediate second portion.  Note that portions can be defined as desired.  The wiper assembly (30) extends at least a first distance from the first portion to the third portion.
	With respect to claim 4, the second housing portion is deemed “for receiving a motor means”, at least as far as such defines any particular structure.
	With respect to claim 7, the third housing portion includes the upper rails (15) which guide a second end of the wiper assembly (30).
	With respect to claim 14, note wiper blades (38) supported by a support (31).
	With respect to claim 16, note the wiper blades (38, fig. 1) extend vertically and parallelly along a longitudinal axis of the housing.
	With respect to claim 17, note fluid injecting means (32, 32’,32”) defining outlets for spraying.  Such injecting means are deemed to include inlets as fluid must enter the injecting means from somewhere.
	With respect to claim 19, note reference (80, fig. 1) which shows first and second opposite directions of rotation for the wiper assembly.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (WO publication 2019/105723) in view of Doorley et al (US patent application publication 2017/0151933).
The publication to Oliveira discloses all of the above recited subject matter with the exception of the driving actuator being a ring gear movably mounted on the first portion wherein a motor means drives the ring gear via an intermediate drive transmission so as to move the wiper assembly.
The publication to Doorley discloses an apparatus for cleaning a surface (106, fig. 1).  The apparatus includes a ring gear (192, fig. 5) rotatable about a longitudinal axis of a housing (102) and adapted to move a wiper assembly (112A).  The ring gear (192) is driven by a motor (196) via an intermediate drive transmission (198). 
It would have been obvious to one of skill in the art before the filing date of the claimed invention to drive the wiper assembly of Oliveira with a motor driven ring gear which is drive by a motor via an intermediate drive transmission, as clearly suggested by Doorley, to eliminate the need for lower guide rails.
With respect to claim 15, note wiper blades (38) supported by a support (31).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (WO publication 2019/105723).
	The publication to Oliveira discloses all of the above recited subject matter with the exception of a particular angle for the ejection of the fluid outlet stream.
	While Oliveira does not specify an angle of ejection for the fluid stream nozzles (32,32’,32”), the selection of such does not appear inventive.  Oliveira clearly discloses ejection of fluid towards the surface to be cleaned.  The particular angle the fluid is ejected at appears little more than an optimization of what is disclosed by Oliveira.  Where the general conditions of the claim are disclosed by the prior art (ejection towards the surface to be cleaned), it is not inventive to discover the optimum or workable ranges by routine experimentation.  Further, the selection of a particular angle the fluid is ejected does not appear to produce a new and unexpected result which is different in kind and not merely in degree from what is suggested by the prior art.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to discover the optimal angle of fluid application to the surface to be cleaned, including as claimed, by routine experimentation, lacking any criticality of such angle. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (WO publication 2019/105723) in view of Hu et al (US patent application publication 2022/0118946).
	The publication to Oliveira discloses all of the above recited subject matter with the exception of there being a plurality of vision assemblies facing in a particular manner.
	The publication to Hu discloses a vehicle (100, fig. 1A) having a plurality of vision assemblies (106) thereon, all facing different directions, to form a vision system.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide a plurality of vision assemblies as taught by Oliveira on a vehicle, as clearly suggested by Hu, to enhance vehicle surrounding detection by a vision system.  The particular orientation of the vision assemblies appears little more than an optimization of what is disclosed by Oliveira/Hu.  Where the general conditions of the claim are disclosed by the prior art (numerous vision assemblies differently oriented), it is not inventive to discover the optimum or workable orientations by routine experimentation.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to discover the optimal vision assembly orientation, including as claimed, by routine experimentation, lacking any criticality of such orientation.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
18 November 2022